Mr. Justice Waterman delivered the opinion of the Court. It is urged that the bill does not make a cause for the interposition of a court of equity, and certainly not for the granting of an injunction; that the injunction was to restrain what was at the most but a trespass, and that for such trespass appellee had a perfect remedy at law. It is quite immaterial whether the bill presented a case authorizing the issue of a preliminary injunction. From such injunction order no appeal was taken. The perpetual injunction ordered in the decree is merely auxiliary to the other relief granted; the note and mortgage being canceled by the decree, whether in addition thereto appellants are enjoined from attempting to collect the same, can make no substantial difference. Appellants urge that the finding of a master and the decree that the note and mortgage .are invalid, and that the appellant Hodson is not a tona fide purchaser of the note, are each umvarranted by the evidence. Seventeen exceptions were taken to the master’s report. The exceptions, instead of pointing out the evidence, which, it is claimed, shows the conclusions of the master to be unwarranted, and by reference to the pages of the proofs returned by the master with his report, making it easy for the court to find upon what the exceptions are based in effect, calls upon the chancellor to search through the evidence and find, if he can, that which will justify the exceptions. Exceptions are to be regarded so far only as they are supported by the . special statements of the master,, or by exddence which ought to be brought before the court by reference to the particular testimony on which the exception relies. Hardy v. Handy, 11 Wheaton, 103-127; Miller v. Whittier, 36 Me. 577. The chancellor would have been justified in overruling the exceptions to the master’s conclusions upon the facts, for the reason, alone, that the particular evidence relied upon to sustain such exceptions, xvas not pointed out xvith such definiteness that it could easily be found xvithout searching, either through the mass of evidence, or unnecessarily through any part thereof. Brown v. McKay, 51 Ill. App. 295. We'have examined the abstracts filed by appellants and appellee, and we see no sufficient reason for thinking that the Circuit Court came to an erroneous conclusion, and its decree is affirmed.